Citation Nr: 1144577	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  08-25 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether the reduction of VA compensation benefits based on removal of the Veteran's wife as a dependent effective September 1, 2004, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from November 1982 to November 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Board notes that in November 2008, during that pendency of the current appeal, the Veteran requested a waiver of recovery of an overpayment of VA compensation benefits.  As that issue has not yet been adjudicated by the RO, it is not before the Board; hence, the Veteran's request for waiver of recovery of overpayment is referred to the agency of original jurisdiction (AOJ) for appropriate action.  


FINDINGS OF FACT

1.  The Veteran married his former wife T.R.S. in September 2001.

2.  By a rating action in January 2004, additional compensation benefits were awarded for a dependent spouse and child.

3.  The Veteran was divorced from T.R.S. in August 2004.

4.  The Veteran continued to receive compensation benefits based on having a dependent spouse subsequent to his August 2004 divorce.

5.  The Veteran did not notify VA of his divorce until January 2007.

7.  The RO retroactively reduced the Veteran's monthly compensation benefits based on removal of a dependent spouse from that award, effective September 1, 2004.  


CONCLUSION OF LAW

The reduction of VA compensation benefits based on removal of the Veteran's wife as a dependent effective September 1, 2004, was proper.  38 U.S.C.A. § 5112(b)(2) (West 2002); 38 C.F.R. §§ 3.500, 3.501 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a reduction of benefits is warranted by reason of dependency or marital status, the RO must comply with the procedural requirements set forth in 38 C.F.R. § 3.105.  This provision requires the RO to advise the veteran of the proposal for the reduction and allow the veteran 60 days to present additional evidence showing that compensation should be continued at the present evaluation level.  38 C.F.R. § 3.105(h) (2011).  If additional evidence is not received within the 60-day period, the effective date of the reduction shall be in accordance with the effective date established under 38 C.F.R. §§ 3.500 through 3.503.  Id.

The effective date of a reduction of pension or compensation by reason of marriage, annulment or divorce on or after October 1, 1982, or death of a dependent of a payee, shall be the last day of the month in which such marriage, annulment, divorce or death occurs.  38 U.S.C.A. § 5112(b)(2); 38 C.F.R. § 3.501(d)(2).  Where an award is reduced, the reduced rate will be payable the day following the date of discontinuance of the greater benefit.  38 C.F.R. § 3.501.  

In October 2003, the RO received from the Veteran a copy of his marriage certificate showing that he had married T.R.S. on September [redacted], 2001.  Also submitted was a birth certificate for E.A.S., showing a birth date of March [redacted], 2003.  In November 2003, the RO notified the Veteran that additional information and evidence was needed in order to add his wife and a child to his compensation award as dependents.  In January 2004, the Veteran submitted a VA 21-686c (Declaration of Status of Dependents) and his disability compensation award was amended that same month to reflect the addition of a wife and a child as dependents.  The letter notifying him of his new rate of monthly compensation indicated that he was to immediately notify VA if there was any change in the number or status of his dependents.  The letter stated that failure to notify VA of a dependency change will result in an overpayment that must be repaid.  

In a January 2007 letter to the RO, the Veteran stated that he was no longer married, indicating that he had previously informed "everybody" in the past that he was divorced.  Information obtained by the RO from the Wisconsin Circuit Court Access system showed that the Veteran and T.R.S. had divorced on August [redacted], 2004.  

In February 2007, the RO sent to the Veteran a letter in which it proposed to remove T.R.S. from his compensation award and reduce his monthly benefit payment, effective September 1, 2004.  The letter informed the Veteran that he had 60 days within which to submit evidence as to why the proposed action should not be taken.  No such evidence was received within the 60 day period and by letter dated in June 2007, the RO informed the Veteran that T.R.S. had been removed as a dependent from his compensation award, effective September 1, 2004, the first day of the month after his divorce.  

The Veteran disagreed with that action, stating that T.R.S. should have been removed from his compensation award as soon as the divorce was final because he had at that time informed the RO of his divorce and requested removal of T.R.S. from his compensation award.  In a November 2008 statement, the Veteran asserted that in approximately November 2004, he went to the RO and notified the veterans service center of his divorce.  He also indicated that he had tried to add his son to the award at that time.  

The Board acknowledges the Veteran's contention, but finds his argument without merit.  Although the Veteran states that he informed the RO of his divorce in November 2004, there is no evidence to support the Veteran's contention.  The RO attempted to obtain sign-in logs to verify that the Veteran had presented to the RO or veterans service center in November 2004, but was informed that any such log books from that time would have been destroyed.  Moreover, the Veteran's assertion that he also attempted to add his son to his compensation award as a dependent at the time that he informed the RO of his divorce is contradicted by the evidence showing that the Veteran's son was added to his compensation award January 2004.  Additionally, there is no evidence to show that the Veteran inquired as to why his monthly benefits had not been reduced after he reportedly informed the RO of his divorce.  It is the responsibility of the recipient of VA benefits to notify VA of all circumstances affecting entitlement to receive the rate of the benefit being paid, and such notice must be provided when the recipient acquires knowledge that his income or other circumstances affecting entitlement to receive, or the rate of, the benefit being paid.  See 38 C.F.R. § 3.660 (2011).  

The Board notes further that the issue presently before the Board turns not on when the Veteran notified VA of his divorce but rather, on when that divorce occurred.  On the facts of this case, the Board finds that the law mandates that the dependent spouse, T.R.S., be removed from the Veteran's compensation award effective the last day of August 2004, the month in which the divorce occurred.  38 U.S.C.A. § 5112; 38 C.F.R. §§ 3.500, 3.501.  Consequently, the Board finds that the reduction of VA compensation benefits based on removal of the Veteran's wife as a dependent was proper.  38 C.F.R. § 3.501.  (The RO should have made the last day of August the effective date for the removal, but assigning a date in September 2004 did not violate the rule mandating that the effective date be no earlier than the last day of the month in which the divorce occurred.)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  The VCAA also requires VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Here, the Board finds that the RO complied with the procedural requirements set forth in 38 C.F.R. § 3.105.  Moreover, because, as discussed above, the outcome of this matter is mandated by law, no further notice or assistance is required to fulfill VA's duty to assist, to the extent required, in the development of the claim.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).


ORDER

Because the reduction of VA compensation benefits based on removal of the Veteran's wife as a dependent effective September 1, 2004, was proper, the appeal is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


